Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 9/5/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a control circuit having two inputs for receiving the first output voltage and the second output voltage and has two outputs coupled to a gate of the upper bridge switch and a gate of the lower bridge switch, wherein the control circuit controls a turning-on time of the lower bridge switch and a turning-on time of the upper bridge switch according to the first output voltage and the second output voltage, respectively.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a gate of the upper bridge switch and a gate of the lower bridge switch are connected to the control circuit, the operational method comprising: through the gate of the lower bridge switch, controlling a turning-on time of the lower bridge switch by the control circuit according to a first output voltage received by the control circuit; during the turning-on time of the lower bridge switch, the inductor-capacitor resonant tank discharging and transferring energy to the second secondary winding through the primary winding to generate a second output voltage; through the gate of the upper bridge, controlling a turning-on time of the upper bridge switch by the control circuit according to the second output voltage received by the control circuit; and during the turning-on time of the upper bridge switch, a direct current (DC) voltage transferring energy to the first secondary winding through the primary winding to generate the first output voltage; wherein voltage polarity of the first secondary winding is different from voltage polarity of the second secondary winding.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838